JaoksoN, Judge,
delivered the opinion of the court:
This is an appeal from a decision of the Board of Appeals of the United States Patent Office, affirming that of the examiner, rejecting, in view of the prior art, all of the claims, 1 and 2, of an application for a patent for synthetic sausage casing.
The involved claims read as follows:
1. A seamed laminated cellulose casing provided witli a double lapped joint.
2. A seamed laminated cellulose casing comprising a plurality of sheets of cellulose laminated in offset relationship, having a lapped joint consisting of offset portions of laminations.
The references relied upon are:
Sachsenroder, 747,332, December 15,1903;
Saehsenroder, 809,846, January 9,1906;
“La Cellophane” (Brit.), 292,582, April 11, 1929;
Celanese Ltd. (Brit), 373,037, May 19, 1932;
Dieffenbach, 2,035,304, March 24, 1936;
Walter, 2,042,644, June 2, 1936.
As will be observed, the application relates to artificial sausage coverings and more particularly to a seamed laminated cellulose casing closed by a double lapped joint.
The casing disclosed by the application is made of a laminated sheet of cellulosic material which is bent into tubular' form. The laminae comprising the sheet are not coterminous, being placed one on top of the other so that each has an offset with respect to the other. When bent into cylindrical form the offset portions overlie each other making a double lapped joint which is held together by a cement which tends to dissolve the cellulose and form an autogenous weld.
The patents of Celanese Ltd., “La Cellophane,” and Walter all disclose seamed cellulose casings wherein the seam is closed by autogenous welding. The patent to Walter in one of the drawings shows a laminated seamed cellulosic casing with a single lapped joint.
*981The patents to Sachsenroder and the patent to Dieffenbach, while they do not relate to the subject matter of appellant’s application, disclose the formation of tubes from sheet material by means of overlapped joints. The patent to Dieffenbach, in fig. 2 thereof, definitely shows a multiple lapped joint. This patent teaches a seamed laminated cellulosic tube formed by welding together the offset portions of the sheet. Appellant contends that this patent discloses a triple lapped joint. Even if it be so interpreted, we agree with the reasoning of the attorney for the Commissioner of Patents that it obviously also discloses a joint which has two laps. Moreover, claim 2 herein is not limited to a double lapped joint, It may have three or any other number of laps.
We are of opinion that there is no invention in making a sausage casing of a known laminated celhilosic material, as is shown in the Walter patent, and closing the casing with a lapped joint as shown in the Dieffenbach and Sachsenroder patents.
The decision of the Board of Appeals is affirmed.